

114 S423 IS: Privacy Notice Modernization Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 423IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mr. Moran (for himself, Ms. Heitkamp, Mr. Crapo, Mr. Kirk, Mr. Cotton, Mr. Scott, Mr. Heller, Ms. Warren, Mr. Corker, Mr. Merkley, Mr. Toomey, Mr. Warner, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Gramm-Leach-Bliley Act to provide an exception to the annual written privacy notice
 requirement.1.Short titleThis Act may be cited as the Privacy Notice Modernization Act of 2015.2.Exception to
			 annual written privacy notice requirement under the Gramm-Leach-Bliley
 ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following:(f)Exception to
 annual written notice requirementA financial institution that—(1)provides nonpublic personal information in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b);(2)has not changed its policies and practices with respect to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section; and(3)otherwise provides customers access to such most recent disclosure in electronic or other form permitted by regulations prescribed under section 504,shall not
				be required to provide an annual written disclosure under this
			 section, until
				such time as the financial institution fails to comply with
			 paragraph (1), (2),
				or
				(3)..